DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This Office action is in response to a request for continued examination (RCE) received March 9th, 2022. Claims 1, 3-4 and 7-10 have been amended. Claims 2 and 5-6 have been cancelled. Claims 11-17 have been added. Accordingly, claims 1, 3-4 and 7-17 are now pending. Claims 1 and 10 are independent. 

Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Removed words are in brackets, e.g. [[removed text]] and added words are underlined, e.g. added text.
Claim 1 has been amended as follows:
1. (Currently Amended) A method for operating a first motor vehicle, comprising: 
carrying out an automatic length guidance of the first motor vehicle, 
wherein the first motor vehicle comprises a first drive assembly and a second drive assembly which each provide a driving torque to the first motor vehicle,
the second drive assembly having a rated torque lower than that of the first drive assembly, 
as well as a detection device for detecting at least one second motor vehicle in front of the first motor vehicle, 
wherein in carrying out the automatic length guidance, a distance of the first motor vehicle from the at least one second motor vehicle is adjusted to a nominal distance, wherein the nominal distance initially corresponds to an initial distance between the first motor vehicle and the at least one second motor vehicle, the nominal distance is increased in the event of a distance change resulting from a positive acceleration of the at least one second motor vehicle, and the nominal distance is reduced in the event of a distance change resulting from a negative acceleration of the at least one second motor vehicle, wherein the nominal distance is bounded inclusively by a minimum distance and a maximum distance, which together span a distance setting range, 
wherein a predicted distance of the first motor vehicle from the at least one second motor vehicle at the end of accelerations of both the first motor vehicle and the at least one second motor vehicle is determined based on at least: 
a predicted acceleration of the first motor vehicle in response to a nominal torque; and 
the positive or the negative acceleration of the at least one second motor vehicle, 
wherein the nominal torque is set so that the predicted distance lies in the distance setting range, 
wherein the nominal torque is provided solely by the second drive assembly [[to accelerate]] during a positive acceleration of the first motor vehicle, and 
wherein a configuration in which the nominal torque is provided solely by at least one of a rolling friction torque and a drivetrain friction torque that is prioritized over a braking torque applied by a service brake of the first motor vehicle [[to decelerate]] during a negative acceleration of the first motor vehicle.


10. (Currently Amended) A first motor vehicle comprising: 
a first drive assembly and a second drive assembly which each provide a driving torque to the first motor vehicle, the second drive assembly having a rated torque lower than that of the first drive assembly; 
a detection device for detecting at least one second motor vehicle in front of the first motor vehicle; and 
a device for carrying out an automatic length guidance of the first motor vehicle, 
wherein the first motor vehicle is designed for the purpose of adjusting a distance of the first motor vehicle from the at least one second motor vehicle to a nominal distance in carrying out the automatic length guidance, 
wherein, during the automatic length guidance of the first motor vehicle, the nominal distance initially corresponds to an initial distance between the first motor vehicle and the at least one second motor vehicle, the nominal distance is increased in the event of a distance change resulting from a positive acceleration of the at least one second motor vehicle, and the nominal distance is reduced in the event of a distance change resulting from a negative acceleration of the at least one second motor vehicle, 
wherein the nominal distance is bounded inclusively by a minimum distance and a maximum distance, which together span a distance setting range, 
wherein a predicted distance of the first motor vehicle from the at least one second motor vehicle at the end of accelerations of both the first motor vehicle and the at least one second motor vehicle is determined based on at least: 
a predicted acceleration of the first motor vehicle in response to a nominal torque; and 
the positive or the negative acceleration of the at least one second motor vehicle, 
wherein the nominal torque is set so that the predicted distance lies in the distance setting range, 
wherein the nominal torque is provided solely by the second drive assembly [[to accelerate]] during a positive acceleration of the first motor vehicle, and 
wherein a configuration in which the nominal torque is provided solely by at least one of a rolling friction torque and a drivetrain friction torque that is prioritized over a braking torque applied by a service brake of the first motor vehicle [[to decelerate]] during a negative acceleration of the first motor vehicle.

Authorization for the Examiners Amendment
Authorization for this examiner’s amendment was given in a telephone interview with Timothy M. Harbeck on March 16, 2022.

Allowable Subject Matter
Claims 1, 3-4 and 7-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(a) are accepted, and rejections based on 35 U.S.C. § 112(a) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 112(b) are persuasive. The rejections based on 35 U.S.C. § 112(b) are withdrawn. Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Fairgrieve et al. (US 20150006056 A1), Hokoi et al. (US 20170349157 A1), Mudalige (US 20100256852 A1) and Deragarden et al. (US 20180126931 A1). 
Fairgrieve discloses a motor vehicle and a method for operating a motor vehicle, as outlined in the Office Action dated December 8th, 2021. However, Fairgrieve does not disclose or suggest predicting an acceleration of the first motor vehicle in response to a nominal torque, and/or further does not disclose or suggest wherein the nominal torque is provided solely by the second drive assembly during a positive acceleration of the first motor vehicle, and wherein a configuration in which the nominal torque is provided solely by at least one of a rolling friction torque and a drivetrain friction torque that is prioritized over a braking torque applied by a service brake of the first motor vehicle during a negative acceleration of the first motor vehicle. Therefore claims 1 and 10 are considered allowable over Fairgrieve.
Hokoi teaches a related motor vehicle and a method for operating a motor vehicle, as outlined in the Office Action dated December 8th, 2021. However, while Hokoi does teach providing a nominal torque solely by the second drive assembly, Hokoi not teach or suggest wherein the nominal torque is provided solely by the second drive assembly during a positive acceleration of the first motor vehicle, and wherein a configuration in which the nominal torque is provided solely by at least one of a rolling friction torque and a drivetrain friction torque that is prioritized over a braking torque applied by a service brake of the first motor vehicle during a negative acceleration of the first motor vehicle. Therefore claims 1 and 10 are considered allowable over Hokoi.
Mudalige teaches a related motor vehicle and a method for operating a motor vehicle, as outlined in the Office Action dated December 8th, 2021. Mudalige further teaches wherein the nominal torque is chosen in such a way that that the predicted distance lies in the distance setting range. (see previous citations) However, Mudalige does not teach or suggest wherein the nominal torque is provided solely by the second drive assembly during a positive acceleration of the first motor vehicle, and wherein a configuration in which the nominal torque is provided solely by at least one of a rolling friction torque and a drivetrain friction torque that is prioritized over a braking torque applied by a service brake of the first motor vehicle during a negative acceleration of the first motor vehicle. Therefore claims 1 and 10 are considered allowable over Mudalige.
Deragarden teaches a related motor vehicle and a method for operating a motor vehicle, as outlined in the Office Action dated December 8th, 2021. However, Deragarden does not teach or suggest wherein the nominal torque is provided solely by the second drive assembly during a positive acceleration of the first motor vehicle, and wherein a configuration in which the nominal torque is provided solely by at least one of a rolling friction torque and a drivetrain friction torque that is prioritized over a braking torque applied by a service brake of the first motor vehicle during a negative acceleration of the first motor vehicle. Therefore claims 1 and 10 are considered allowable over Deragarden.
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1 and 10 at the time of filing. Therefore claims 1 and 10 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore, dependent claims 3-4, 7-9, 11-17 and any claims that depend there from are also found to contain allowable subject matter.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,
/JASON R ROBERSON/
Patent Examiner, Art Unit 3669

March 16, 2022
/TODD MELTON/Primary Examiner, Art Unit 3669